           Case 3:19-cv-00719-WGC Document 24 Filed 06/25/20 Page 1 of 2



 1   MARK MAUSERT
     Nevada State Bar No. 2398
 2   729 Evans Avenue
 3   Reno, Nevada 89512
     (775) 786-5477 Telephone
 4   (775) 786-9658 Facsimile
     mark@markmausertlaw.com
 5
     Attorney for Plaintiff
 6
                                   UNITED STATES DISTRICT COURT
 7
                                           DISTRICT OF NEVADA
 8

 9
      SHARI BOMBARD,                                     Case No.: 3:19-cv-00719-WGC
10
                                    Plaintiff,
11                   vs.                                 STIPULATION AND ORDER
                                                         FOR DISMISSAL WITH
12    TOWN OF TONOPAH,                                   PREJUDICE
13
                                    Defendant.
14                                                   /

15
            Plaintiff, SHARI BOMBARD, and Defendant, TOWN OF TONOPAH, by and through their
16
     respective counsel of record, hereby stipulate and respectfully request an order dismissing the entire
17
     action with prejudice.
18
     ///
19
     ///
20
     ///
21
     ///
22
     ///
23
     //
24
     //
25
     //
26
     //
27

28
          Case 3:19-cv-00719-WGC Document 24 Filed 06/25/20 Page 2 of 2



 1
              Each party shall bear its own costs and fees for the claims dismissed by this Stipulation and
 2
     Order.
 3
     DATED this 24th day of June, 2020.             '$7('WKLVWKGD\RI-XQH
 4   MARK MAUSERT LAW OFFICE                        (5,&.6217+253( 6:$,16721/7'
 5   By: /s/ Mark Mausert
     MARK MAUSERT                                   V5HEHFFD%UXFK
 6   729 Evans Avenue                               5(%(&&$%58&+
     Reno, Nevada 89512                             :$UUR\R6WUHHW
 7                                                  5HQR1HYDGD
     Attorney for Plaintiff
                                                    $WWRUQH\IRU'HIHQGDQW
 8

 9

10

11

12                                                          IT IS SO ORDERED.
13
                                                            Dated: June 25, 2020.
14

15

16
                                                            _______________________________________
17                                                          UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25

26

27

28
                                                       2.
